DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Claim Status
An amendment to the claims was filed on 6/24/2022.
Claims 1-34 are pending.
Claims 1, 16, and 31 are currently amended.
Claim 3 is previously presented.
Claims 2, 4-15, 17-30, and 32-34 are original.
Claims 1, 16, and 31 are independent.


Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
35 U.S.C. 101
Regarding the rejection of claims 1-34 under 35 U.S.C. as being directed to an abstract idea without significantly more, Applicant’s arguments have been considered but are not persuasive.
Step 1
Regarding claims 1-34, Applicant argues that the claims each fall within at least one of the four categories of patent eligible subject matter (see Remarks, pg. 13).  This is consistent with the finding in the rejection.
Step 2A - Prong One
Regarding claims 1-34, Applicant argues that the claim limitations do not recite an abstract idea under Step 2A Prong One.  More specifically, Applicant argues that the claim limitations of representative claim 16 cannot be performed in the human mind or on pen and paper; that the claims are not a business method per se, or generic automation of a traditional technique, but are instead claiming a technology based solution and not an abstract idea based solution implemented with generic technical components in a conventional way (see Remarks, pg. 14). 
The argument is not persuasive.  Applicant’s argument that the claimed limitations cannot be performed in the human mind or on pen and paper is not persuasive because the rejection does not identify the claims as falling within the “Mental Processes” grouping, but instead identifies the claims as reciting “Certain Methods of Organizing Human Activity”.  Applicant’s argument that the claims involve technology are unpersuasive because the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. Specifically, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The rejection follows the established Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea: identify the specific limitation(s) in the claim under examination that the recites an abstract idea; and determine whether the identified limitations falls within at least one of the groupings of enumerated abstract ideas.  Here, the identified limitations delineated in the rejection describe clearing a trade in a financial instrument, which falls within “Certain methods of organizing human activity…fundamental economic practices” (Step 2A Prong One: YES).
Step 2A - Prong Two
Regarding claims 1-34, Applicant argues that the claims are integrated into a practical application of the judicial exception under Step 2A Prong Two (see Remarks pp. 15-17).  More specifically, Applicant argues:
(Remarks, pg. 15)
the claimed limitations, in the claimed combination, integrate the judicial exception into a practical application because they impose meaningful limits on practicing the abstract idea. First, the improvement to the function to a computer is a separate analysis than the improvement to another technological field. Second, the claims are an improvement over the clearinghouse technology currently used. The claims recite techniques that improve the function of the clearinghouse and the exchange by providing an application programming interface (API) including functions for processing trade messages including information used by a clearing house computing system in clearing non-deliverable interest rate swaps. The framework also contains functions for curve building, valuation, cashflow generation and reporting of valuation. The claims recite technological elements because the problem to be solved in a technological problem and as such involves technological components.

The argument is not persuasive. In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem.  In making this determination, examiners should determine whether: there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Applicant points to para. 67 of the Specification.  The portion of the specification discusses “efficiency and reliability of the clearing network computing system” as a result of performing calculations locally rather than remotely.  However, performing calculations locally rather than remotely is not a technical improvement.  Here, there is no improvement in technology, but the mere use of generic technology as a tool to implement the necessary calculations to clear a different type of financial instrument.  This improvement is confined to the abstract realm.  The additional elements of “display device”, “non-transitory memory device”, “processor” merely amount to the use of a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)), and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  They are not indicative of integration into a practical application.
Applicant further argues that the claims realize an improvement in computer functionality similar to that found in Finjan (see Remarks, pg. 17).
The argument is not persuasive.  The claimed invention in Finjan was directed to a method of virus scanning and is of limited applicability.
Applicant further argues that the claimed invention realizes an improvement in computer functionality similar to that found by the PTAB in Ex parte Smith (Appeal No. 2018-000064; Application 13/715,476) (see Remarks, pp. 6-7).  However, the argument is not persuasive.  Although the claims in Ex parte Smith involved trading derivatives, the PTAB also found that the additional elements recited a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, which allowed for other matching orders to be received from the in-market participants so that the order can be allocated between the first and second and executed upon expiration of the delay period.  This differs from the Applicant’s current claims, which merely involve the use of generic technology as tool to implement the necessary calculations to clear a different type of financial instrument as described above.
Step 2B
Regarding claims 1-34, Applicant argues that the claims provide an inventive concept under Step 2B.  More specifically, Applicant argues (see Remarks, pp. 18-20):
The invention claims a non-conventional method of clearing non-deliverable interest rate swaps. For example, the previous attempts include where "[i]n many cases, non- deliverable interest rate swaps may not be cleared. For example, some existing clearing house computing systems may not be configured to perform clearing activities for products based on currencies that cannot move freely. In cases where interest rate swap products are non-deliverable, the clearing house computing system may be required to interface with remote computing systems located in the local jurisdiction of the non-deliverable currency to provide clearing of such non-deliverable interest rate swaps resulting in performance inefficiencies and/or added complexity into the clearing process." Accordingly, the claims recite an inventive concept and significantly more than the judicial exception… Applicants also point out that while the question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103 and that obviousness or lack of novelty does not establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field (See MPEP 2106.05), the current claims differ from the cited art. As described in para [0013]-[0016] of the applicant's specification, the claims provide alternative and non-conventional methods that differ from at least the references cited by the Examiner...

The argument is not persuasive.  Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. When analyzed under Step 2B (see MPEP 2106.05), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of clearing of a trade in a financial instrument using computer technology (e.g. “display device”, “non-transitory memory device”, and “processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Applicant further argues that Office must show evidence under Step 2B in view of the Berkheimer memo and that the Examiner cannot make a showing of evidence based on the lack of any valid rejection under 35 U.S.C. 102 or 35 U.S.C. 103 (see Remarks, pp. 21-22).  
The argument is not persuasive.  At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B (see MPEP 2106.07(a) III).  The examiner makes no such assertion, and, as such, is not subject to the requirement for evidence outlined in the Berkheimer memo.
For the above reasons, the rejection of claims 1-34 under 35 U.S.C. 101 are maintained.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-34 are directed to a system or method, each of which are within one of the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 16 and system Claim 31.  Claim 1 recites the limitations of:
1. A system providing a clearing framework for clearing a non-deliverable interest rate swap for a non-deliverable currency, the system comprising:

a display device,

a non-transitory memory device;

a processor communicatively coupled to the display and the non-transitory device, wherein the non-transitory memory device stores instructions, that when executed by the processor, cause the system to:

implement an application programming interface (API) for processing non-deliverable interest rate swaps by the system without accessing a remote computing system located in a country associated with the non-deliverable currency of the non-deliverable interest rate swap, the API implementing functions to process trade messages having an inter-computer electronic message format and including information used by a clearing house computing system in clearing non-deliverable interest rate swaps;

calculate at least one discount curve for use in determining a valuation of the non-deliverable interest rate swaps based on the calculated at least one discount curve, the calculation including:

transform a first overnight index swap (OIS) curve based on a first currency to a second 0IS curve based on a second currency, wherein onshore futures, onshore spreads, and offshore spreads reflect an actual offshore interest rate for the second currency; 

construct a discount curve for the second currency, the discount curve based on an offshore non-deliverable offshore rate based on an interest rate differential between the first currency and the second currency; and 

determine a valuation of an interest rate swap position based on the second OIS curve and the discount curve; and

communicate a clearing confirmation message of the one or more non-deliverable interest rate swaps and a consent request message to clear the one or more non- deliverable interest rate swaps, the clearing confirmation and consent request message being in the inter-computer electronic messaging format.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations delineated in bold recite clearing a trade in a financial instrument, which is a  fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “display device”, “non-transitory memory device”, “processor”, “application programming interface (API)”, “inter-computer electronic message format” in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 16 and 31 recite additional elements corresponding to those identified in claim 1 and are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of: “display device”, “non-transitory memory device”, “processor”, “application programming interface (API)”, “inter-computer electronic message format”. Claims 16 and 31 also recite the additional elements corresponding to those identified in claim 1.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 16, and 31 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 16, and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 16, and 31 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-34 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Green (US 2011/0153521 A1)
DEEL-SMITH (US 2015/0106250 A1)
Wilson (US 10,586,284 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698           
ERIC WONG
Primary Examiner
Art Unit 3698